—Appeal from parts of a judgment of Supreme Court, Oswego County (McCarthy, J.), entered October 20, 2000, that, inter alia, directed plaintiff to pay maintenance of $200 per week to defendant.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by reducing plaintiff’s maintenance obligation to $150 per week and as modified the judgment is affirmed without costs.
Memorandum: Plaintiff appeals from a judgment that, inter alia, granted defendant a divorce and ordered plaintiff to pay defendant maintenance of $200 per week until plaintiff’s retirement, but for a minimum of 12 years. Although we decline to disturb the duration of plaintiff’s maintenance obligation, we agree with plaintiff that Supreme Court abused its discretion in ordering him to pay defendant maintenance in the amount of $200 per week. Taking into account the parties’ respective needs and resources, we modify the judgment by reducing plaintiff’s maintenance obligation to $150 per week (see Nichols v Nichols [appeal No. 1], 291 AD2d 875; Southwick v Southwick, 202 AD2d 996, 997-998, lv dismissed 83 NY2d 1000; DiCaprio v DiCaprio, 162 AD2d 944, 946, lv denied 77 NY2d 802). We have considered plaintiffs remaining contentions and conclude that they are without merit. Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Burns and Gorski, JJ.